DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examined herein: 1–21

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed French Application No. FR1800757 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 9 recite "a first prevalence statistic and/or a first incidence statistic".  The specification states that "prevalence is a measurement of the state of health of a population, counting the number or proportion of cases of a disease at a given time or over a given period" (p. 8).  The specification also states that "incidence of a disease measures the number of cases appearing over a predefined duration, for example a year, within a population" (p. 9).  The claim, when read in light of the 
Additionally, claim 13 recites the conditional "if need be", but does not particularly point out the criteria that would constitute the "need" to perform the subsequent action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–21 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "generating a list of probabilities associated with a list of diseases".
Mathematical concepts recited in the claims include "using a calculator for the application of a first modelling of a Bayesian network … for the generation of a set of probabilities".
Steps of evaluating, analyzing or organizing information recited in the claims include "a[n ] acquisition of a [] set of [] factors", "each probability being associated with a given disease of the [] list".

Claim 1 recites additional elements that are not abstract ideas: a "system comprising a calculator" that implements the abstract idea, and "a graphic interface for displaying" the results of the abstract idea.  Claim 9 recites the non-abstract element of "a calculator" that implements the Bayesian network.  Claim 20 recites the non-abstract element of "a compute readable medium, comprising a program including software code portions" that implement the abstract idea".  Claim 21 recites the non-abstract element of "computer program product stored on a support that can be used in a computer, comprising at least a calculator and a memory" that implement the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized processing of biomedical data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–10, 12–16 and 18–21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Karlov, et al. (US 2003/0065535).
With respect to claim 1, Karlov teaches "a system and method of diagnosing diseases from biological data" (0008).  This method includes acquiring data including age and sex of the patient (0063).  The method includes using a database (0102) that includes information about prior probabilities (i.e. a "prevalence statistic") of a plurality of diseases (0058) with associated symptoms (0056).  The method also includes generating sensitivity and specificity statistics for the association of the symptom to the disease (0088).  The method uses all of this information in a Bayesian network (0113–0116) to calculate a likelihood of each possible disease given the symptom and patient data (0058).  Finally, Karlov teaches displaying the results of the analysis using a graphical interface (0381).
With respect to claim 2, Karlov teaches acquiring data about drugs (0060), which are a type of "medical product" (specification p. 26, l. 6: "products such as medications").
With respect to claim 3, Karlov teaches data comparing the efficacy of different drug treatments (0060); i.e. "a first group of patients [that] is associated with [a] first product and a second group of patients [that] is associated with [a] second product" (specification, p. 26, l. 18 – p. 27, l. 8; discussed comparing drug to placebo effects).
i.e. an "ontology" associating symptoms and diagnoses.
With respect to claim 5, Karlov teaches that the data include sensitivity and specificity statistics for the association of the symptom to the disease (0088).
With respect to claims 6 and 7, Karlov teaches that the relationships within the Bayesian network are modeled using joint conditional probabilities among the symptoms and the diseases (0009; 0058).
With respect to claim 8, Karlov teaches initial values for the possible diseases (0058).
With respect to claim 9, Karlov teaches a system that acquires data including age and sex of the patient (0063).  The system includes a database (0102) that includes information about prior probabilities (i.e. a "prevalence statistic") of a plurality of diseases (0058) with associated symptoms (0056).  The system generates sensitivity and specificity statistics for the association of the symptom to the disease (0088).  The system includes a Bayesian network (0113–0116) that calculates a likelihood of each possible disease given the symptom and patient data (0058).
With respect to claim 10, Karlov teaches that the data can include symptoms, medical history, risk factors, age and sex (0062–0063).
With respect to claim 12, Karlov teaches that the relationships within the Bayesian network are modeled using joint conditional probabilities among the symptoms and the diseases (0009; 0058).
With respect to claim 13, Karlov teaches a data fusion technique that validates the relationships among symptoms and diseases (0111–0116).
With respect to claim 14, Karlov teaches acquiring data about drugs (0060), which are a type of "medical product" (specification p. 26, l. 6: "products such as medications").
With respect to claim 15, Karlov teaches data comparing the efficacy of different drug treatments (0060); i.e. "a first group of patients [that] is associated with [a] first product and a second 
With respect to claim 16, Karlov teaches that the sensitivity and specificity are probabilities (0058).
With respect to claim 18, Karlov teaches identifying tests that are most likely to be discriminative among the possible diseases (0336).
With respect to claim 19, Karlov teaches displaying the results of the analysis using a graphical interface (0381).
With respect to claims 20 and 21, Karlov teaches implementing the system using software (0381).
Karlov therefore anticipates the claimed inventions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karlov as applied to claim 9 above, and further in view of Berdia (US 2012/0035959).
With respect to claim 11, Karlov teaches that the acquired data can include medical history, but does not teach that the medical history data can include any of the information recited in claim 11.
Berdia teaches an "intelligent care provider medical practice system" (Abstract) that "automatically determines potential diagnoses based on probabilities utilizing a comprehensive, adaptive, and growing Knowledge Base and an artificial intelligence inference engine" (0012).  The patient data in the system can include "gender, age, race, height, weight, overall health, previous complaints, health history, genetic characteristics, known familial health patterns, and other relevant differences in patients" (0078).
An invention would have been obvious to one ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Berdia — that relevant medical data for a patient can include genetic information — and modified the system of Karlov to include genetic information.  Given that both Karlov and Berdia are directed to similar medical data information processing systems with similar automated diagnostic functions, said practitioner would have readily predicted that the modification would successfully result in a system that diagnoses patients using patient data, including genetic information.  The invention is therefore prima facie obvious.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Karlov as applied to claim 9 above, and further in view of Stein, et al. (US 2004/0189718).
With respect to claim 17, Karlov teaches a user interface (0381), but does not teach that in this interface, "selection of a given sign automatically leads to the generation of a first selection of signs … associated with the given sign in at least one disease".
Stein teaches "improvements relating to graphical user interfaces and provides, more specifically, a graphical user interface (GUI) for use by health professionals in diagnosing and treating patients" (0001).  In this GUI, when a practitioner enters one or more symptoms, the system may automatically identify high risk symptoms and prompt for further information about the condition or the symptoms themselves (0090–0094).  Stein teaches that this system "can be highly advantageous when it comes to use of that interface for data entry and direction along a workflow process" (0015).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to add the features of automatically identifying related symptoms or conditions, and presenting information about these on an interface, to the system of Karlov because Stein teaches that such features are advantageous for automating workflows, especially medical data entry and diagnosis workflows.  Given that both Karlov and Stein are directed to systems for automatically managing and processing medical data, said practitioner would have readily predicted that the combination would successfully result in a system as claimed.  The invention is therefore prima facie obvious.


Conclusion
No claim is allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631